Citation Nr: 1034557	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  96-35 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to May 1974.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to TDIU.

The Board previously remanded the appeal in  February 2001, 
November 2002, February 2004, and February 2007.  A September 
2007 Board decision denied the claim.  

The Veteran appealed the September 2007 Board decision to the 
United States Court of Appeals for Veterans Claims.  In a March 
2010 Memorandum Decision, the Court vacated the Board decision 
and remanded the claim to the Board for readjudication.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Although the Board regrets the additional delay in this long-
standing appeal, it is constrained by the fact that proper 
adjudication requires additional development.

The Veteran asserts that his service-connected low back 
disability and hearing loss have prevented him from working since 
July 1996 and that a TDIU rating is therefore warranted.

In order to establish entitlement to TDIU due to service-
connected disabilities, there must be impairment so severe that 
it is impossible for the average person to secure or follow a 
substantially gainful occupation.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).  In reaching such 
a determination, the central inquiry is whether the Veteran's 
service-connected disabilities alone are of sufficient severity 
to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 
(1993).  Consideration may be given to the Veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 
4.16, 4.19 (2009); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and 
subjective criteria.  Hatlestad v. Brown, 5 Vet. App. 524 (1993); 
VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The 
objective criteria, set forth at 38 C.F.R. § 3.340(a)(2) (2009), 
provide for a total rating when there is a single disability or a 
combination of disabilities that result in a 100 percent 
schedular rating.  Subjective criteria, set forth at 38 C.F.R. § 
4.16(a) (2009), provide for a TDIU when, due to service-connected 
disability, a Veteran is unable to secure or follow a 
substantially gainful occupation, and has a single disability 
rated 60 percent or more, or at least one disability rated 40 
percent or more with additional disability sufficient to bring 
the combined rating to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  

It is the established policy of VA that all Veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  In exceptional circumstances, where the Veteran does 
not meet the aforementioned percentage requirements, a total 
rating may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially gainful 
employment due to service-connected disability.  38 C.F.R. 
§ 4.16(b) (2009).  Therefore, rating boards should submit to the 
Director, Compensation and Pension Service, for extraschedular 
consideration all cases of Veterans who are unemployable by 
reason of service-connected disabilities, but who fail to meet 
the percentage standards set forth in 38 C.F.R. § 4.16(a).  The 
rating board will include a full statement as to the Veteran's 
service-connected disabilities, employment history, educational 
and vocational attainment and all other factors having a bearing 
on the issue.  38 C.F.R. § 4.16(b) (2009). 

Here, the Veteran is service connected for a low back disability 
(lumbar spine degenerative discopathy), rated as 40 percent 
disabling.  He is also in receipt of a noncompensable rating for 
bilateral hearing loss.  His combined disability rating is 40 
percent.  The Veteran therefore does not meet the percentage 
criteria of 38 C.F.R. § 4.16(a) (2009).  Nevertheless, the Board 
must still consider whether the Veteran's service-connected 
disabilities prevent him from sustaining gainful employment, such 
that a TDIU rating may be assigned on an extraschedular basis.  
38 C.F.R. § 4.16(b) (2009).  

The record shows that the Veteran has three years of college 
education and previously worked as an explosive worker, a food 
service worker, and a farm laborer.  He was last employed in July 
1996 and was awarded Social Security Administration (SSA) 
disability benefits, effective July 17, 1996, due to service-
connected and nonservice-connected disabilities (degenerative 
disk disease of the thoracic and lumbosacral spine; degenerative 
disk disease of the cervical spine with nerve root irritation at 
C5; epicondylitis of both elbows; overuse syndrome of both 
wrists).  

The Board is mindful of the Veteran's assertions that VA failed 
to obtain all of his SSA records.  Specifically, in his informal 
brief to the Court, the Veteran claimed that, after the RO had 
obtained a copy of his January 1998 SSA award decision and the 
medical records upon which it was predicated, his disabilities 
were reevaluated in 2002 and he was still found to be disabled.  

The Board recognizes that, under VA's governing regulations, it 
is obligated to make reasonable efforts to assist an appellant in 
obtaining evidence necessary to substantiate his claim, including 
any relevant records in the custody of VA or another federal 
agency, such as SSA.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2009); Bell v. Derwinski, 2 Vet. App. 611 (1992).  
However, the records shows that VA did, in fact, make multiple 
attempts to obtain all SSA records dated after the Veteran's 
reported disability reevaluation in 2002.  In response to those 
requests, issued in March 2004, December 2004, February 2005, and 
November 2005, the SSA indicated that a thorough search of its 
files had been made and that no documents, records, or other 
materials could be provided.  

Additionally, as noted by the Court in its March 2010 Memorandum 
Decision, the Veteran himself directed VA to proceed with his 
claim in the absence of any additional SSA records and to make a 
decision using the information VA already has in its possession.  
Accordingly, the Court determined that, notwithstanding the 
Veteran's subsequent assertions regarding outstanding SSA 
records, VA had satisfied its obligation to assist in obtaining 
SSA records and that further efforts to obtain such records were 
not warranted.  Nevertheless, for the reasons stated below, the 
Board finds it necessary to remand the claim for other 
development.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) 
(2009); Robinette v. Brown, 8 Vet. App. 69 (1995).  

In this case, the Veteran underwent VA examinations in October 
1998, December 1998, January 2003, and June 2004, which addressed 
the nature and severity of his service-connected low back 
disability and bilateral hearing loss.  However, those VA 
examinations did not specifically address the impact of the 
Veteran's service-connected disabilities on his ability to secure 
or follow a substantially gainful occupation.  Friscia v. Brown, 
7 Vet. App. 294 (1995) (VA has a duty to supplement the record by 
obtaining an examination that includes an opinion as to the 
effect of the Veteran's service-connected disabilities on his 
ability to secure or follow a substantially gainful occupation).  

Moreover, while the Veteran's VA physician and private 
chiropractor each issued August 2006 statements indicating that 
the Veteran could not work due his low back pain, neither medical 
provider provided a rationale for his opinion or indicated that 
it was based on a review of the Veteran's claims folder.  
Accordingly, those medical providers' opinions, standing alone, 
were deemed too speculative to warrant a grant of the benefits 
sought on appeal.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
To ensure a thorough examination and evaluation, each of the 
Veteran's service-connected disabilities must be viewed in 
relation to its history.  38 C.F.R. § 4.1 (2009). 

In February 2007, the Board remanded the Veteran's claim for a VA 
examination to specifically determine whether his service-
connected low back disability and hearing loss rendered him 
unable to secure or follow a substantially gainful occupation.  
Pursuant to that remand, the Veteran was afforded an April 2007 
VA examination in which he was diagnosed with chronic lumbar 
sprain.  Based on the clinical findings and a review of the 
claims folder, the VA examiner determined that the Veteran's 
service-connected low back disability, standing alone, did not 
prevent him from obtaining or maintaining gainful employment.  
However, that VA examiner did not address the impact of the 
Veteran's service-connected hearing loss, either alone or in 
tandem with his service-connected low back disability, on his 
ability to work.  Indeed, despite noting that the Veteran did not 
demonstrate any apparent difficulty in carrying on a 
conversation, the examiner expressly limited his findings 
regarding the Veteran's employability to his service-connected 
low back disability and did not administer any hearing tests.  
Consequently, the Court determined that the April 2007 VA 
examination was inadequate because it had failed to consider the 
Veteran's service-connected hearing loss in conjunction with his 
service-connected low back disability, as requested in the 
Board's April 2007 remand.

A remand by the Board confers on the Veteran, as a matter of law, 
the right to compliance with the remand.  Stegall v. West, 11 
Vet. App. 268 (1998).  Thus, in accordance with the Court's March 
2010 Memorandum Decision, the Board finds it necessary to remand 
this case for an additional examination and etiological opinion 
in order to fully and fairly address the merits of the Veteran's 
claim. 

Accordingly, this case is REMANDED for the following action:

This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.

1.  Schedule the Veteran for a VA examination 
with an examiner who has not previously 
examined him to evaluate the impact of his 
service-connected disabilities on his 
employability.  The examiner must review the 
claims file and should note that review in 
the report.  The examiner should opine as to 
whether the Veteran's service-connected 
disabilities (lumbar spine degenerative 
discopathy and bilateral hearing loss), 
without consideration of his nonservice-
connected disabilities, render him unable to 
secure or follow a substantially gainful 
occupation.  The VA examiner should provide a 
rationale for any opinion expressed and 
reconcile that opinion with all evidence of 
record, including the Veteran's private and 
VA medical treatment records and the reports 
of his October 1998, December 1998, January 
2003, and June 2004 VA examinations.  The VA 
examiner should also expressly consider the 
August 2006 statements from his VA and 
private treating providers indicating that 
his service-connected low back problems 
preclude him from working.  Additionally, the 
VA examiner should consider the April 2007 VA 
examiner's countervailing opinion that the 
Veteran's service-connected low back 
disability, standing alone, does not render 
him unemployable.  

2.  Then, readjudicate the claim, with 
consideration of whether a TDIU is warranted 
on an extraschedular basis.  38 C.F.R. §§ 
3.321(b), 4.16(b) (2009).  If the decision 
remains adverse to the Veteran, issue a 
supplemental statement of the case and allow 
an appropriate time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans 



Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

